NONPRECEDENTIAL DISPOSITION 
                         To be cited only in accordance with Fed. R. App. P. 32.1 

 

                      United States Court of Appeals
                                       For the Seventh Circuit 
                                       Chicago, Illinois 60604 
                                                    
                                      Argued November 7, 2018 
                                      Decided January 18, 2019 
 
                                                  Before 
 
                                ILANA DIAMOND ROVNER, Circuit Judge 
                                 
                                DIANE S. SYKES, Circuit Judge 
                                 
                                AMY C. BARRETT, Circuit Judge 
 
No. 18‐1811 
 
DONALDSON TWYMAN,                                               Appeal from the United States 
        Plaintiff‐Appellee,                                     District Court for the Northern 
 
                                                                District of Illinois, Eastern 
          v.                                                    Division. 
 
S&M AUTO BROKERS, INC.,                                          
     Defendant.                                                 No. 1:16‐cv‐4182 
                                                                 
APPEAL OF: JOEL ALAN BRODSKY                                    Virginia M. Kendall,  
                                                                Judge. 
 
                                               ORDER 
 
    Joel Brodsky, counsel for the defendant in a used‐car dispute, was sanctioned by the 
district  court  for  a  variety  of  statements  he  made  and  motions  he  filed  attacking  the 
plaintiff’s counsel and expert witness. The district court imposed a $50,000 fine, which 
Brodsky  argues  was  not  warranted  by  his  actions. 1  We  affirm  the  district  court’s 


                                                 
1 Brodsky also argues that the $50,000 sanction was punitive and so could not have been imposed without 

more procedural protections than he received, citing Int’l Union, United Mine Workers of Am. v. Bagwell, 512 
U.S. 821 (1994), and Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017). Because Brodsky fails to 
No. 18‐1811                                                                             Page 2 
 
 
judgment  because  the  fine  was  justified  in  light  of  Brodsky’s  extreme  and  repeated 
misbehavior.2 
     The suit underlying this appeal involved allegations that the defendant, a used‐car 
dealership, sold the plaintiff a car whose odometer and crash records had been tampered 
with.  Over  the  course  of  the  litigation,  the  defendant’s  attorney,  Joel  Brodsky,  made 
multiple accusations that the plaintiff’s attorney, Peter Lubin, engaged in unprofessional, 
unethical, and even criminal behavior. For example, in one filing Brodsky argued that 
Lubin “proved by his actions that he has no interest in the truth, and just sees the litigation 
process  as  an  extortion  game,  in  which  his  only  goal  is  to  extort  as  much  money  as 
possible out of the Defendants, no matter what the truth is.” In another he said that “[t]he 
Plaintiff[‘]s Motion for Partial Summary Judgment is, like the entire Plaintiff[‘]s case, a 
total and complete fraud, submitted for the sole purpose [of] assisting the Plaintiff[‘]s[] 
attorneys in their attempt to use the legal system to extort money from the Defendant.” 
During Lubin’s deposition of a defense witness Brodsky put an even finer point on it, 
claiming that Lubin was part of a “criminal enterprise” that “totally concocted, fabricated 
[this entire case] in an attempt to make money where there is no case at all.” And Brodsky 
sent a number of inflammatory emails to Lubin and his team echoing these accusations. 
    Brodsky also went after the plaintiff’s expert witness, Donald Szczesniak. Brodsky 
accused Szczesniak of fabricating expert reports in this and other cases, and he submitted 
an affidavit from one of Szczesniak’s former clients, Diane Weinberger, to support his 
accusations.  Two  weeks  later,  Brodsky  filed  a  motion  asking  the  district  court  to  hold 
Szczesniak  in  criminal  contempt  and  to  refer  him  for  prosecution  to  the  United  States 
Attorney.  In  that  motion  Brodsky  accused  Szczesniak  of  damaging  a  fence  at 
Weinberger’s  home  in  order  to  intimidate  her  into  not  testifying  against  him  and  of 
sending  Brodsky  an  anonymous  fax  to  discourage  Brodsky’s  own  investigation  into 
Szczesniak’s  background.  The  district  court  summarily  denied  the  motion,  explaining 
that  “[t]he  judicial  branch  does  not  direct  the  executive  branch  to  bring  criminal 
prosecutions.” Undeterred, Brodsky filed a motion for sanctions against both the plaintiff 
and Szczesniak. The plaintiff denied the allegations regarding the damaged fence and the 
anonymous fax and submitted affidavits from Szczesniak, his wife, his mother, and his 
son  that  showed  Szczesniak  had  been  elsewhere  at  the  time  of  the  incidents.  Brodsky 
responded by alleging that Szczesniak had lied in his affidavit and questioning whether 
Szczesniak’s son even existed. Szczesniak sought and received permission from the court 

                                                 
identify any way in which additional procedures might have made a difference in his case, we decline to 
address this argument. 
2 We appointed Thomas L. Shriner, Jr. as amicus curiae to defend the district court’s decision. Mr. Shriner 
has ably discharged that responsibility, for which we thank him. 
No. 18‐1811                                                                              Page 3 
 
 
to  respond  directly  to  Brodsky’s  accusations,  and  Brodsky  continued  to  accuse  him  of 
falsifying reports and engaging in a “routine practice of intimidation and retaliation.” 
    Brodsky’s  misconduct  ultimately  eclipsed  the  lawsuit.  The  parties  settled  their 
dispute,  but  the  court  retained  jurisdiction  to  determine  whether  Brodsky  should  be 
sanctioned.  During  the  court’s  three‐hour  evidentiary  hearing,  Szczesniak  and  Lubin 
both  testified  and  were  subject  to  cross‐examination  regarding  Brodsky’s  accusations 
against  them.  Brodsky,  however,  declined  to  testify  or  offer  any  new  evidence  in  his 
defense (apart from a copy of Weinberger’s report to the police about the damage to her 
fence).  In  lieu  of  testifying,  Brodsky  asked  for  and  received  permission  to  make  a 
statement apologizing for his conduct. 
     The district court decided to sanction Brodsky under its inherent authority. The court 
noted Brodsky’s “unprofessional, contemptuous, and antagonistic behavior directed at 
opposing counsel” throughout the litigation but focused primarily on his allegations and 
attacks  levied  against  Szczesniak.  It  described  these  actions  as  “wildly  inappropriate” 
and  concluded  that  they  were  undertaken  “in  bad  faith,  in  an  attempt  to  improperly 
impugn Szczesniak’s reputation before the Court, to have the Court potentially disqualify 
him as an expert, or at least [to] intimidate Szczesniak to the extent he would not testify.” 
The court also found Brodsky’s attempts at mitigation to be “wholly inadequate for his 
egregious  conduct.”  Based  on  these  findings,  the  court  directed  Brodsky  to  (1)  pay  a 
$50,000 fine to the clerk of the district court, (2) attend an ethics course approved by the 
Illinois  Attorney  Registration  and  Disciplinary  Commission,  and  (3)  attend  an  anger 
management  class.  The  court  also  referred  Brodsky  to  the  district  court’s  executive 
committee to consider barring or suspending him from practicing law in that district. 
     There are various sources of authority that empower a court to sanction parties or 
attorneys  who appear before it. The court in this case  relied on its inherent power “to 
fashion an appropriate sanction for conduct which abuses the judicial process.” Chambers 
v. NASCO, Inc., 501 U.S. 32, 44–45 (1991). This power is “governed not by rule or statute 
but by the control necessarily vested in courts to manage their own affairs so as to achieve 
the orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 
630–31  (1962).  Its  exercise  is  appropriate  against  offenders  who  willfully  abuse  the 
judicial process or otherwise conduct litigation in bad faith. Salmeron v. Enter. Recovery 
Sys.,  Inc.,  579  F.3d  787,  793  (7th  Cir.  2009).  Sanctions  may  be  imposed  “not  only  to 
reprimand the offender, but also to deter future parties from trampling upon the integrity 
of  the  court.”  Dotson  v.  Bravo,  321  F.3d  663,  668  (7th  Cir.  2003).  When  sanctioning  is 
warranted,  a  “district  court  has  discretion  to  select  an  appropriate  sanction,  [but]  the 
court must impose a sanction that fits the inappropriate conduct.” Burda v. M. Ecker Co., 
2  F.3d  769,  776  (7th  Cir.  1993)  (citation  omitted).  Our  review  of  that  discretion  is 
No. 18‐1811                                                                          Page 4 
 
 
deferential. Ridge Chrysler Jeep, LLC v. DaimlerChrysler Fin. Servs. Ams. LLC, 516 F.3d 623, 
625 (7th Cir. 2008). 
    The  district  court  did  not  abuse  its  discretion  here.  While  it  would  have  been 
preferable  for  the  court  to  state  expressly  the  basis  for  the  size  of  its  fine,  Brodsky’s 
egregious behavior, obvious on the face of the record and emphasized at length by the 
court,  more  than  justified  the  court’s  choice  of  sanction.  Brodsky’s  rhetoric  was 
inappropriate and outlandish, and his attempt to implicate the court in his fraud—and to 
use legal process as a tool to intimidate a witness—was beyond the pale. On this record, 
we have no trouble affirming the district court’s decision. 
                                                                                         AFFIRMED.